Citation Nr: 1036749	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  05-41 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from June 1992 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating action of the Department of 
Veterans Affairs Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in April 2008.  A 
transcript of the hearing is associated with the claims file.

This appeal was previously before the Board in February 2009, 
when the Veteran's previously denied claim of entitlement to 
service connection for PTSD was reopened and remanded for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon review of the claims file, the Board finds, unfortunately, 
that this matter must again be remanded for additional 
development and adjudication, even though such action will, 
regrettably, further delay a decision in this appeal.

When this case was last before the Board, it was remanded in 
order for the RO to verify the Veteran's reported stressors.  
Specifically, the RO was directed to ascertain whether a 
helicopter crashed while lifting off from the USS Peleliu between 
January and April 1994, and whether a shooting caused the death 
of a Lance Corporal (LCpl) [redacted] of the 9th Communication 
Battalion in approximately August 1995.  
The Board notes that since the Veteran's reported stressors do 
not involve hostile circumstances, the recently revised version 
of 38 C.F.R. § 3.304(f)(3) do not appear applicable and objective 
corroboration is still required.

With respect to the reported helicopter crash, the record 
reflects that the RO sent inquiries to the Naval History and 
Heritage Command and the Naval Safety Center in an attempt to 
verify this stressor.  Although in its inquiries the RO included 
the death of LCpl [redacted] as involved in the crash, the Board 
finds that this error is harmless as the inquiry nonetheless 
included the correct timeframe for the crash.  
In an April 2009 response, the Naval History and Heritage Command 
provided the Command History for the USS Peleliu for the year 
1994.  Significantly, this document includes an entry that "Air 
Ops" for the ship had "zero mishaps in 1994."  Likewise, a May 
2009 statement from the Naval Safety Center reflects that a 
search of files from December 1993 through May 1994 revealed no 
record of a helicopter crash while lifting off from the USS 
Peleliu.  In light of the foregoing responses, which essentially 
refute the Veteran's claim of a helicopter crash while lifting 
off from the USS Peleliu in 1994, the Board finds that further 
efforts to verify this reported stressor are not necessary.

Regarding the reported shooting death of a LCpl [redacted], however, 
it appears that further development is required.  The Veteran 
claims that he witnessed the shooting death of his friend, LCpl 
[redacted], just prior to being deployed for an exercise called 
"Infinite Moonlight."  (See May 2004 Statement in Support of 
Claim).  Service personnel records show that the Veteran was 
deployed for that exercise on August 15, 1995.  At his April 2008 
hearing, the Veteran stated the LCpl [redacted] was attached to the 
"9th Communication Battalion" at the time of his death.

The record reflects that the RO sent inquiries to the Marine 
Corps Historical Center, the Naval Historical Center, and the 
Marine Corps History Division attempting to verify the reported 
death of LCpl [redacted].  A review of these inquiries, however, 
reflects that the RO indicated that the death occurred by 
helicopter crash aboard the USS Peleliu (as opposed to a 
shooting) and that LCpl [redacted] was attached to the 11th 
Expeditionary Unit (as opposed to the 9th Communication 
Battalion).  On remand, the RO should attempt to verify the 
reported stressor using the correct information.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (noting that as a matter of law, a 
remand by the Board confers on the Veteran the right to 
compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Marine Corps 
Historical Center/U.S. Army & Joint 
Services Records Research Center the 
(JSRRC), or other appropriate entity, to 
ascertain whether a shooting caused the 
death of "LCpl [redacted]" of the "9th 
Communication Battalion" in approximately 
August 1995.  All efforts to verify the 
reported stressor, and any negative 
response, should be fully documented.

2.	If, and only if, the above stressor is 
verified, the Veteran should be scheduled 
for a VA psychiatric examination.  The 
claims file should be made available to 
the examiner in conjunction with the 
examination.

The examiner is asked to express an 
opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that any diagnosed 
PTSD is related to the verified stressor 
during active military service.  

A clear and complete rationale should be 
provided for all opinions expressed.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.

3.	Following completion of the above, the RO 
should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


